tcmemo_2012_269 united_states tax_court pepsico puerto rico inc petitioner v commissioner of internal revenue respondent pepsico inc and affiliates petitioner v commissioner of internal revenue respondent docket nos filed date mario j verdolini jr d scott wise leslie j altus craig a phillips and ethan r goldman for petitioners lyle b press daniel a rosen vincent j guiliano and michael s coravos for respondent memorandum findings_of_fact and opinion goeke judge respondent determined income_tax deficiencies with respect to pepsico inc pepsico and affiliates for taxable years ended date date date date and date of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent separately determined deficiencies for pepsico puerto rico inc ppr for taxable years ended date and of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively these cases were consolidated for trial briefing and opinion the parties submit two issues for decision whether advance agreements issued by pepsico’s netherlands subsidiaries to certain pepsico domestic subsidiaries and ppr are more appropriately characterized as debt than as equity and if the advance agreements are characterized as debt whether and to what extent payments on the advance agreements constitute original_issue_discount relating to contingent payment debt instruments under sec_1_1275-4 income_tax regs 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax continued we hold that the advance agreements are appropriately characterized as equity for federal_income_tax purposes accordingly we need not consider the remaining issue i petitioners findings_of_fact pepsico is incorporated under the laws of north carolina at the time of petition the principal office of pepsico was in purchase new york at all times during the years at issue pepsico was the common parent of a group of affiliated corporations pursuant to sec_1504 pepsico together with its consolidated affiliates is a leading global beverage snack and food company it manufactures and markets carbonated and noncarbonated beverages and a variety of snack foods pepsico also owned and operated an international restaurant business which was spun off in ppr is incorporated under the laws of delaware at the time of petition ppr’s principal office was in purchase new york ppr was a wholly owned subsidiary of pepsico that elected the benefits of sec_936 and sec_30a for all the continued court rules_of_practice and procedure 2pepsico filed a consolidated_return for u s federal_income_tax purposes for each of the tax years in issue tax years in issue ppr directly owned and operated concentrate and snack food manufacturing facilities and performed snack food distribution functions effective date ppr’s sec_936 status expired as of that date ppr was a member of pepsico’s consolidated_group which filed its return on a consolidated basis ii the pre-1996 structure in pepsico’s direct subsidiary pepsico capital corp n v capcorp held stock in two separate subsidiaries pepsico finance antilles a n v pfaa and pepsico finance antilles b pfab capcorp pfaa and pfab collectively pepsico companies were all corporations organized under the law of the netherlands antilles each with single classes of equity outstanding and all were treated as controlled_foreign_corporations for u s federal_income_tax purposes the pepsico companies each held interests in foreign entities that were treated as partnerships for u s federal_income_tax purposes foreign_partnerships the foreign_partnerships operated in areas in which pepsico was developing its brand and a market for its products many were generating losses 3the foreign_partnerships included pepsi-cola trading sp zo o poland pepsicola gmbh germany pepsi-cola france snc kfc france snc spizza snc france pepsi-cola cr s_r o czech republic pepsico restaurants sca spain pepsi-cola sr s_r o slovakia sve trading manufacturing limited hungary pepsico investments ltd china and pepsico poland the pepsico companies each held promissory notes pre-1996 notes issued before by frito-lay inc frito-lay incorporated under the laws of delaware pepsi-cola metropolitan bottling co inc metro bottling incorporated under the laws of new jersey or pepsico the notes were traceable to indebtedness that was originally incurred in the 1980s to finance various business_acquisitions and investments as a result of a large capital ruling lcr procured from the netherlands antilles taxing authority in any interest payments received by the pepsico companies were subject_to de_minimis taxation in the netherlands antilles payments of interest on the pre-1996 notes were also exempt from u s withholding_tax under the income_tax treaty between the united_states and the netherlands then in effect dutch tax_treaty the interest article of which extended 4frito-lay and metro bottling were at all relevant times wholly owned directly or indirectly by pepsico the pre-1996 notes consisted of six promissory notes that had been issued by frito-lay one promissory note that had been issued by metro bottling and one promissory note that had been issued by pepsico the one pre-1996 note issued by pepsico was held by capcorp in the principal_amount of dollar_figure petitioners have not found this note to residents of the netherlands antilles for those years furthermore deficits of the foreign_partnerships reduced the earnings_and_profits of the pepsico companies thereby reducing the amount of interest then includable by pepsico as subpart_f_income under sec_951 and sec_952 interest due on the pre-1996 notes was also deductible for u s federal_income_tax purposes by frito-lay pepsico and metro bottling pursuant to sec_163 iii global restructuring by the mid-1990s pepsico recognized certain business opportunities were materializing in both new and existing international markets in which its primary competitor coca-cola was not the dominant soft-drink brand pepsico perceived in particular a more level and competitive international business landscape in eastern europe following the fall of the berlin wall in contemporaneously once-dormant asian markets began to appear more receptive to a greater western business presence pepsico also understood that billions of dollars in capital investments would be necessary for the company to successfully establish its brand in these areas 5see convention with respect to taxes on income and certain other taxes u s -neth date 62_stat_1757 the dutch tax_treaty was extended to the netherlands antilles in in date as pepsico began to consider a large-scale investment in these emerging markets the united_states and the netherlands signed a protocol which amended article viii of the dutch tax_treaty terminating its extension to residents of the netherlands antilles as a result any interest payments made by frito-lay pepsico or metro bottling to the pepsico companies pursuant to the pre-1996 notes would become subject_to u s withholding_tax as of date pepsico recognizing the unique confluence of both tax and business factors endeavored to undertake a global restructuring of their international operations a main function of the restructuring aside from the aforementioned considerations was for pepsico to organize its international holdings to allow for a more effective use of overseas earnings and to avoid using cash from the united_states to fund its overseas expansion 6protocol amending article viii of the convention with respect to taxes on income and certain other taxes as applicable to the netherlands antilles u s -neth date tax_treaties cch para pepsico expected that cash generated by its north american businesses would fund the company’s dividends and share purchases in implementing its new international business model pepsico decided to reconfigure its existing overseas structure by transferring ownership of some of the foreign_partnerships from various netherlands antilles holding_companies to netherlands holding_companies where the dutch tax_treaty remained in effect the netherlands unlike the netherlands antilles had cultivated an extensive treaty network with the countries in which the foreign_partnerships were organized this treaty network reduced or eliminated withholding taxes on dividends_paid to netherlands holding_companies the netherlands corporate_income_tax laws also exempted distributions of profits to netherlands holding_companies from dutch corporate_income_tax pepsico was cognizant that this favorable tax environment would allow it to mobilize its cash more efficiently than had been possible with the initial netherlands antilles holding_company structure as a preliminary step in pepsico’s reorganization on date the pepsico companies each contributed their interests in some of the foreign_partnerships to senrab limited senrab and bramshaw limited bramshaw both irish corporations senrap and bramshaw subsequently formed pepsico worldwide investments pwi and pepsico global investments pgi respectively both beloten vennotschaps or private limited_liability companies organized under dutch law thereafter senrab and bramshaw contributed their interests in the foreign_partnerships to pwi and pgi following the formation of the new entities under netherlands law frito-lay pepsico and metro bottling issued six new notes pepsico frito-lay notes on date to the pepsico companies in exchange for the six pre-1996 notes plus accrued interest all of the pepsico frito-lay notes provided that interest shall accrue on any unpaid principal_amount at a rate set initially on the date hereof and semi-annually hereafter on each succeeding january and july and equal to the greater of i six- month libor on the relevant date plus basis points or ii per annum accrued interest shall be payable on each december or the first business_day following annually in arrears beginning in emphasis supplied the pepsico frito-lay notes had initial maturities of years with an issuer option to extend the maturity for an additional years to the extent that the borrower failed to pay accrued interest when required all of the pepsico frito-lay 8pgi and pwi were initially formed as separate subsidiaries to enable the foreign_partnerships to continue their status as partnerships for u s federal_income_tax purposes however on date pepsico caused pwi to merge into pgi thereafter pepsico filed check the box elections to treat the foreign_partnerships as disregarded entities for u s federal_income_tax purposes 9before pepsico was engaged in beverage restaurant and snack food operations in china through various operating companies in pepsico formed pepsico investments china ltd picl to serve as a holding_company for the operating companies in picl was transferred to pgi notes provided that the that the lender had the right to the immediate payment of all unpaid principal and accrued interest or the immediate execution of a new five-year note baby note for the full amount of the accrued or unpaid interest the baby notes would thereafter accrue interest according to a separate rate calculation capcorp and pfab contributed their pepsico frito-lay notes to pfaa pfaa thereafter transferred all the pepsico frito-lay notes to its indirect subsidiary kentucky fried chicken international holdings inc kfcih a delaware corporation iv the advance agreements on date kfcih contributed a portion of the pepsico frito- lay notes having an aggregate principal_amount of dollar_figure and dollar_figure of accrued interest to pgi in exchange for an advance agreement kfcih i advance agreement having a face_amount of dollar_figure on the same day kfcih contributed the remaining pepsico frito-lay notes having an aggregate principal_amount of dollar_figure and dollar_figure of accrued interest to pwi in exchange for an advance agreement kfcih ii advance 10the advance agreements are discussed further infra agreement and together with the kfcih i advance agreement advance agreements having a face_amount of dollar_figure on date pepsico engaged in the public spinoff of its restaurant business which included kfcihdollar_figure as part of the spinoff kfcih transferred the advance agreements to beverages foods service industries inc bfsi a delaware corporation and indirect subsidiary of pepsico which continued to hold the advance agreements throughout the years at issue v the advance agreement on date pgi issued an advance agreement advance agreement and together with the advance agreement advance agreements to ppr in exchange for separate frito-lay notes initial ppr frito-lay notes then held by ppr the initial ppr frito-lay notes had been issued in and and had initial terms of three to five years as of the exchange date the aggregate principal_amount of the initial ppr frito-lay notes equaled dollar_figure the face_amount of the advance agreement in one of the initial ppr frito-lay notes in the principal_amount of dollar_figure was paid in full the maturities of the remaining initial ppr frito-lay notes were 11from through pgi acquired interests in several pepsico subsidiaries it also disposed of a number of subsidiaries during the same period subsequently extended through the issuance of new frito-lay notes additional ppr frito-lay notes and collectively with the initial frito-lay notes and the pepsico frito-lay notes frito-lay notes dollar_figure vi development of the advance agreements pepsico sought to effect the global reorganization in a manner that would preserve the tax_attributes of the netherlands antilles holding_company structure before the protocol to the dutch tax_treaty accordingly pepsico sought to create instruments the advance agreements which would be classified partially as debt in the netherlands and treated as equity in the united_states it was contemplated that the tax treatment of these instruments would preserve the foreign tax benefits achieved by the lcr in the prior netherlands antilles structure by reducing pgi’s dutch corporate taxable_income from accrued interest from the frito-lay notes by the amount of interest_expense pursuant to the advance agreements from a u s tax perspective petitioners anticipated that payments to the u s entities pursuant to the advance agreements would be treated as distributions on equity with the initial ppr frito-lay notes and the additional ppr frito-lay notes each had fixed interest rates ranging from to one of the additional frito-lay notes was issued to extend the maturities of two initial frito-lay notes issued on date and in principal amounts of dollar_figure and dollar_figure respectively petitioners have not found this additional frito-lay note earnings_and_profits of pgi predicted to be drastically reduced or eliminated by the foreign partnerships’ losses in the foreseeable future it appeared unlikely that petitioners would be subject_to subpart_f_income or dividend treatment on distributionsdollar_figure in an effort to secure the desired dutch treatment of the advance agreements pepsico began the interdependent processes of drafting the instruments and negotiating with the dutch revenue service to procure a tax rulingdollar_figure in the tax ruling process in the netherlands was generally centralized and formalized on the basis of published model rulingsdollar_figure taxpayers could also 13under subpt f sec_951 through a u s shareholder of a controlled_foreign_corporation generally must include in gross_income a pro_rata share of the corporation’s subpt f income in each year however the subpt f income of a controlled_foreign_corporation in a taxable_year cannot exceed its earnings_and_profits in the same year see sec_952 14in the dutch under-minister of finance described tax rulings as a n advanced opinion within the scope of law case law and regulations from the dutch revenue service that is binding on the dutch revenue service and which described the tax consequences for multinationals on cross-border situations resolution of the under- minister of finance of date no dgo95 v-n p 15the dutch tax ruling process was described in petitioners’ dutch tax expert’s report discussed further infra respondent does not contest these general findings and we produce this discussion here to place petitioners’ negotiations continued obtain tailor made rulings for nonstandard transactions however the model rulings typically provided a framework for ruling negotiations in the standard ruling for intra-group financing activities the dutch revenue service provided that if a dutch financing company agreed to report as net taxable profit per months a percentage spread of the total amount of funds borrowed and thereafter lent within the group of related entities the dutch revenue service would agree not to challenge such profit as failing to be at arm’s length the initial acceptable spread for a tax ruling wa sec_1 of the total amount of funds borrowed and subsequently lent the spread decreased as the total amount of funds borrowed and lent increased varying from to the procurement of a tax ruling was further conditioned upon eliminating any currency or creditor risk for the pertinent dutch entity koen slobbe a pepsico employee and tax manager within pepsico’s tax department in richmond uk was tasked with the preparation and circulation of the preliminary advance agreements on date mr slobbe sent the first draft to various pepsico employees including matthew bartley then a member of pepsico’s international tax group in purchase new york and continued with the dutch revenue service in proper context anthony bryant then pepsico’s vice president of tax and treasury for europe the middle east and africadollar_figure the following day mr bartley forwarded the draft to mariëtte turkenburg a partner in the rotterdam office of the dutch tax advising firm of loyens volkmaars n v loyens which had previously been engaged to represent pepsico pgi and pwi for the purpose of procuring the dutch tax ruling the preliminary draft was a working model and consisted of several possible provisions that pepsico management could adopt or discard the primary provision of the draft provided for the accrual of a preferred_return which would be payable annually or alternatively only if certain conditions were met specifically the alternate provision provided that the preferred_return shall be payable only to the extent that the net_cash_flow of the new netherlands company exceeded the sum of i the amount of all operating_expenses incurred by the new netherlands company during such year and ii the amount of all expenditures made by the new netherlands company during such year to the extent that the accrued preferred_return was not paid as a result of the restrictions noted supra the amount of the accrued but unpaid preferred_return would be capitalized into a separate and segregated amount this separate mr slobbe also sent the drafts to certain kpmg llp employees who were responsible for the pepsico accounts during that period amount would correspondingly be payable at maturity but only if aggregate net_cash_flow for the period of nonpayment exceeded the aggregate sum of all operating_expenses incurred and capital expenditures made by the new netherlands company during the same period nonetheless the draft made clear that the new netherlands company was allowed to pay any such amounts including the principal_amount at any point the preliminary draft also specified that the principal_amount was payable at some undetermined point in however the new netherlands company was given the unrestricted_option to extend the payment to february furthermore the draft explicitly stated that any obligation to pay the principal_amount or preferred_return would be subordinated to all indebtedness of the new netherlands company following her review of the preliminary draft ms turkenburg had reservations as to whether it met the criteria for creating a debt_instrument under dutch law during the same period the preliminary drafts were circulated ms turkenburg on behalf of pepsico pgi and pwi began a dialogue with timo munneke a tax inspector employed with the dutch revenue service with the intention of eventually securing the dutch tax ruling in the course of negotiations ms turkenburg consistently sent unofficial translations of her correspondence with inspector munneke to mr slobbe and other employees of pepsico for review following a meeting on date ms turkenburg wrote a memorandum to inspector munneke describing their prior discussion and the contemplated structure of the advance agreement referring to the relationship between the relevant frito-lay notes and the proposed advance agreement as well as to the effect of the net_cash_flow provision on preferred_return payments ms turkenburg noted t he conditions of the loans to fritolay will not be identical to the conditions based on which pgi pwi will borrow apart from a long term which will however match the fritolay-loans the incoming loans will be subordinated and the payment of interest will be contingent on the cash-flow position of pgi pwi these conditions entail that the interest on the advance agreements will have two components a base interest which will after deduction of the required spread match the interest on the fritolay-loans ie a libor market rate with a regular risk surcharge and a premium that constitutes compensation_for particularly the subordination ms turkenburg also emphasized that the interest received by pgi pwi would be used at their discretion to finance pepsico investments in emerging markets we discussed the reason for the subordination is that it in fact allows pgi pwi to reinvest the revenues if desired in the participations and to consolidate the financing and the holding activities pgi pwi will acquire a portfolio of participations that particularly operate in new markets as a result of which expansion investments are to be expected it is noted that the participations will be funded with equity at trial ms turkenburg clarified that the final sentence in the excerpt supra was drafted to indicate that pgi pwi would use frito-lay note interest to make capital contributions to foreign subsidiaries on date mr bartley sent ms turkenburg two new draft versions of the advance agreement labeled mtaadbv and mtaudbv respectively the mtaadbv version modified the net_cash_flow definition to include all interest payments received by the company from related parties during such year in a cover letter accompanying the drafts mr bartley emphasized that the net_cash_flow definition in the mtaadbv version is intended to provide the link between frito-lay interest payments made to pgi and payments to kfcih this link is intentionally non-specific to avoid giving the irs any hook on which to hang a straight look-thru argument while expressing acceptance of the net_cash_flow definition provided in mtaadbv mr bartley noted that pepsico would prefer to use mtaudbv which creates no express link between the frito-lay loans and the advance agreement dollar_figure 17the mtaudbv version did not specifically define net_cash_flow but simply indicated that it would not include any equity contributions loans or other capital investments received by the company in a date facsimile mr bartley provided ms turkenburg with a subsequent draft of the advance agreement which included a further refinement of the definition of net_cash_flow the revised version provided that at the same time the amount of net_cash_flow for purposes of that sentence shall in no event be less than the aggregate amount of all interest payments received by the company from related parties during such year two days later ms turkenburg formally submitted pepsico’s tax ruling_request to the dutch revenue service in the letter representing pepsico’s formal request ms turkenburg reiterated that the actual payment of the base interest and premium is dependent on the cash-flow of pgi pwi ‘cash flow’ is defined in the agreement contrary to our previous discussions it is not the intention that this income is reinvested in the participations the cash-flow definition in the agreement underlines this separate financing will be sought for such additional investments in further describing the cash_flow limitation the request noted that the loan conditions of the fritolay advances contain an incentive for fritolay to actually pay interest deferral of payment incurs higher interest_expenses and is also limited in time years on date inspector munneke sent ms turkenburg a letter approving the tax ruling the ruling was however conditioned on the advance agreement’s operating in conformity with inspector munneke’s interpretation of its terms the exact application of the cash-flow restriction on the payment of interest can not be determined by me together we have concluded that the interest payable should at least equal to the interest received on the loans receivable from frito lay this applies also or should apply also to the capitalised base interest in the form of the capitalised base pr amount this should also always be paid if the corresponding capitalised interest of frito lay is paid_by frito lay these activities have as a main characteristic the flow-through a flow-through of funds from kfcih is intended following inspector munneke’s letter mr bartley sent ms turkenburg a facsimile dated date in which he indicated that payments of interest and capitalized_interest were not technically required pursuant to the terms of the advance agreement draft but as a practical matter we expect all frito-lay interest payments to flow thru to kfcih ms turkenburg responded to mr bartley on date with a facsimile which revealed that inspector munneke’s understanding of the proffered advance agreement draft was unacceptable in his letter inspector munneke clearly states that he is still not convinced that the cash-flow definition would have the flow-through result that he is looking for the definition as it is worded would not give that result unless parties are very careful to monitor the situation so that the actual facts in fact the net cash-flow expenses and capital expenditures are such that in actual fact a flow-through results for obvious us reasons we can not accommodate him t he ultimate test is going to be the actual events as they are going to occur in the future ie that indeed payments are going to be made as though a back-to-back arrangement existed if we were to insert that only some portion of the fixed component may be paid i expect serious opposition under this same factual test we will have to ensure that operating_expenses will not prevent the payment of interest i have always understood that the financing_arrangement does not intend to export funds from the us and that you would therefore indeed always use every dollar received from frito-lay towards payment to kfcih two days later on date mr bartley sent ms turkenburg another facsimile clarifying that pgi pwi would make preferred_return payments to kfcih notwithstanding the terms of the advance agreements generally all of us you me bruce and the inspector appear to be in agreement in practice all interest_paid by f-l to pgi pwi will in turn be paid to kfcih the flow-thru result will be proved by actual events any opinion you provide with respect to the advance agreements and the dutch ruling can and should assume this fact under no circumstances will either operating_expenses or capital expenditures no matter what definitional language we use in the advance agreements prevent the flow-thru payment of interest reiterate point above as you note the difficulty from a us tax perspective is that direct express linkage between frito-lay payment and pgi pwi payment and or any requirement that cash received from frito- lay be paid to kfcih would create significant risk that the advance agreement will be treated as debt rather than equity if the terms of the advance agreement either assure or require that any payment from frito-lay will or must be paid on to kfcih the irs has a strong argument that the advance agreement is nothing more than a linked back-to-back debt_instrument we need to be able to argue compellingly that the test will not necessarily assure or require interest payments from related parties to be paid on to kfcih under the advance agreement emphasis supplied ms turkenburg on date sent inspector munneke a followup letter in response to his conditional approval of date ms turkenburg drafted her letter to clarify and summarize the continued discourse between the parties she proffered as long as the funds obtained from kfcih are onlent to fritolay the loan from kfcih qualifies as debt in that respect it is decisive that the interest actually received on the loans granted to fritolay and or the capitalized_interest paid_by means of redemption of the new promissory notes also referred to in our consultation as baby notes is used each time for the payment of at least the fixed component of the interest obligations vis-à-vis kfcih including the capitalized base pr amount s for dutch tax purposes this fixed component qualifies as an interest payment not contingent on profit 18the phrase you me bruce and the inspector in the first line of the quoted passage see supra p refers to ms turkenburg mr bartley mr meyer and inspector munneke respectively nor accruing to the shareholder as such and is deductible for dutch corporate_income_tax purposes furthermore ms turkenburg noted in order to clarify this ‘flow-through’ concept it is included in the advance agreement that the amount of the net_cash_flow will not be lower than the frito-lay interest payments and the payments of capitalized_interest on date mr bartley responding to a separate inspector munneke request that pwi pgi avoid debtor’s risk faxed ms turkenburg a revised draft of a advance agreement that added a provision addressing the term of the agreement in the event a related_party default on loan obligationsdollar_figure the addition read t o the extent the company holds loan receivables from related parties and such related parties default with respect to required_payments under such loans and fail to cure the payment defaults within any applicable cure periods the term of this advance agreement shall no longer apply the effect of this provision was that if frito-lay defaulted on its notes to pgi the 40-year term of the advance agreements would no longer apply and the 19the parties’ discussion of debtor’s risk concerned the possible scenario where pgi would suffer a dutch tax loss on the frito-lay notes while remaining obligated to pay the principal amounts on the advance agreements advance agreements would thereafter for dutch corporate_income_tax purposes be treated as equitydollar_figure following her receipt of the revised advanced agreement ms turkenburg forwarded a copy to inspector munneke the following day inspector munneke responded to ms turkenburg by facsimile on date and confirmed on the totality of the representations made by ms turkenburg that pgi pwi would be allowed to report a taxable spread of dollar_figure vii the final advance agreements the final terms of the advance agreements and thereafter the advance agreement incorporated many of the initial provisions submitted by mr slobbe in the preliminary draft however as a result of pepsico’s correspondence wih inspector munneke various provisions were tailored to address the dutch revenue service’s concerns 20similarly in a date facsimile to inspector munneke ms turkenburg emphasized this point and reiterated that upon a violation of synchronization the qualification of the funding switches to equity 21the facsimile was originally sent by inspector munneke on date and was resent following his receipt of ms turkenburg’s date facsimile 22on date ms turkenburg on behalf of pepsico sent a letter to inspector munneke requesting a four-year extension of the dutch tax ruling four months later on date the dutch revenue service approved a five-year extension of the dutch tax ruling until date and noted that no additional extensions would be allowed the advance agreements provided for payments of principal amounts after initial terms of yearsdollar_figure pwi and pgi had unrestricted options initial options to renew the advance agreements for a period of years if the initial options were exercised the entities could exercise a separate option delaying payment of principal for an additional years the advance agreements would become perpetual however to the extent of any uncured defaults on loan receivables held by pwi or pgi from related parties a preferred_return accrued on any unpaid principal amounts pursuant to the advance agreements and consisted of two components base preferred_return base pr and premium preferred_return premium pr under the terms of the advance agreements base pr accrued semiannually at six-month libor london interbank offering rate plus basis points minus an adjustment 23the advance agreements explicitly provided that the instruments would be governed by and construed in accordance with the laws of the state of delaware rate dollar_figure premium pr on the advance agreements accrued semiannually at a rate equal to of the 6-month libor ratedollar_figure 24the adjustment rate was the weighted average of and the weighting of each depended upon the extent to which the principal_amount and capitalized base pr of the advance agreements exceeded billion dutch guilders and again upon the extent to which the principal_amount and the capitalized base pr exceeded billion dutch guilders the principal_amount and the capitalized base pr were converted into dutch guilders on each date the rate was set 25the accrual provision specifically prescribed that a the preferred_return shall accrue semi-annually at a rate equal to the sum of i the applicable libor-based rate the base pr plus ii each of the applicable deferral and subordination premiums in the aggregate the premium pr the applicable libor-based rate shall be determined initially on the date hereof and shall be re-set semi-annually on each subsequent january and july the applicable libor-based rate shall equal six-month libor as of the relevant re-set date plus basis points minus an adjustment rate each of the applicable deferral and subordination premiums shall be determined with reference to six- month libor as defined above the applicable deferral premium shall equal six-month libor multiplied by a factor of the applicable subordination premium shall equal six-month libor multiplied by a factor of in the event six-month libor is not available for the relevant re-set date pgi pwi and the holder shall agree upon an appropriate variable interest rate standard to be used to calculate the preferred_return conversely the advance agreement provided that base pr accrued semiannually at a rate of minus an adjustment rate with premium pr accruing at a rate of approximately dollar_figure while preferred_return unconditionally accrued pursuant to the advance agreements the instruments required pgi pwi to the make payments of the accrued preferred_return only under certain specified circumstances a any accrued preferred_return including accrued base pr and accrued premium pr shall be payable annually on specific days of each year beginning in and on the date the principal 26the adjustment rate of the advance agreement was defined similarly to the adjustment rate found in the advance agreements see supra note 27the provision specifically prescribed that a the preferred_return shall accrue semi-annually at a rate equal to the sum of i the applicable fixed rate the base pr plus ii each of the applicable deferral and subordination premiums in the aggregate the premium pr the applicable fixed rate shall be determined initially on the date set forth herein and then re-computed on date the applicable fixed rate shall be equal to minus an adjustment rate each of the applicable deferral and subordination premiums shall be determined with reference to the fixed rate as defined above the applicable deferral premium shall equal the fixed rate multiplied by a factor of the applicable subordination premium shall equal the fixed rate multiplied by a factor of in the event the fixed rate as defined above cannot be determined for whatever reason pgi and the holder shall agree upon an appropriate fixed interest rate standard to be used to calculate the preferred_return amount is paid in full provided however that the preferred_return shall be payable only to the extent that the net_cash_flow of the company during the preceding year exceeded the sum of i the aggregate amount of all accrued but unpaid operating_expenses incurred by the company during such year and ii the aggregate amount of all capital expenditures made or approved by the company during such year including all capital investments whether in the form of equity contributions loans or other capital investments made or approved by the company during such year for purposes of the preceding sentence the net_cash_flow of the company shall be determined with reference to generally_accepted_accounting_principles at the same time the amount of net_cash_flow for purposes of that sentence shall in no event be less than the aggregate amount of all interest payments and payments of capitalized_interest received by the company from related parties during such year to the extent any accrued preferred_return was not paid when due as contemplated in mr slobbe’s preliminary draft that amount would be capitalized into capitalized base preferred_return capitalized base pr and capitalized premium preferred_return capitalized premium pr amounts respectivelydollar_figure similar to the payment of preferred_return the separate payment of capitalized base pr was required annually but only to the extent that the aggregate net_cash_flow for the period during which the amount remained unpaid exceeded the sum of i the aggregate amount of all accrued but unpaid operating_expenses incurred by the company during such period and ii the aggregate amount of all 28preferred return accrued on both capitalized base pr and capitalized premium pr amounts capital expenditures made or approved by the company including all capital investments made or approved during the same period payment of capitalized premium pr was payable only when the principal_amount of its corresponding advance agreement was paid in full but was subject_to the same aggregate net_cash_flow restrictions for the period of nonpayment in both circumstances net cashflow would in no event be less than the aggregate amount of all interest payments and payments of capitalized_interest received from related parties during the same period notwithstanding the aforementioned provisions the advance agreements allowed pgi pwi to pay unpaid principal_amount accrued but unpaid preferred_return any unpaid capitalized base pr amount and any unpaid capitalized premium pr amount in full or in part at any time the obligation to pay any such amounts was also subordinate to all the indebtedness of pwi pgi without limitation similarly the rights of all creditors of pgi pwi to receive payments from pgi pwi were superior and prior to the rights of the holders of the advance agreements to receive any required_payments subject_to the conditions and the subordination provision noted supra the holders of the advance agreements could declare as immediately due any unpaid principal_amount accrued but unpaid preferred_return unpaid capitalized base pr return and unpaid capitalized premium pr upon the occurrence of any of the following a dissolution or termination of the legal existence of pwi pgi except in the case of a merger or similar successor-in- interest transaction b insolvency of pwi pgi other than technical insolvency or c receivership or appointment of a liquidator or administrator for pwi pgi or over all or a substantial portion of its assets under any law relating to bankruptcy insolvency or reorganization viii abn-amro credit facility during the years at issue pgi maintained a credit facility with abn-amro bank n v abn-amro the amount of available credit under the credit facility varied over time from a low of dollar_figure million to a high of dollar_figure million the credit facility was at all times secured_by a subsidiary guaranty issued by pepsico to abn-amro pgi drew as much as dollar_figure million from the credit facility from through however as a general matter pgi preferred to borrow cash from pepsico affiliates rather than from third-party lending institutions because of the higher costs of external borrowing ix pgi’s related_party indebtedness and capital investments during the years at issue pgi had outstanding indebtedness to related parties that ranged from approximately dollar_figure million to more than dollar_figure million in the same period pgi made advances in the form of loans and equity investments in affiliates of approximately dollar_figure5 billion concerning pgi’s varied equity holdings three such investments bear noting pepsi-cola france a french société en nom collectif snc engaged in the distribution and sale of all pepsi beverages in france spizza snc which owned and operated pizza hut restaurants in france and pepsico restaurants international pri a spanish sociedad comanditaria por acciones sca which owned and operated pizza hut restaurants in spaindollar_figure the three operating entities had aggregate liabilities of more than dollar_figure million and dollar_figure million in and respectively x libor concern as noted supra each of the pepsico frito-lay notes exchanged by kfcih for the advance agreements provided that interest on unpaid principal would accrue semiannually at a rate equal to the greater of i six-month libor plus basis points or ii per annum in contrast the advance agreements provided that the base pr would accrue semiannually on the same dates at six-month libor plus basis points minus an adjustment rate during 29after the public spinoff of pepsico’s global restaurant business on date pgi no longer held direct or indirect interests in among other entities spizza snc and pepsico restaurants international sca the six-month libor rate fell dramatically to on date therefore the interest rate on the frito-lay notes should have been while accrual of base pr on the advance agreements should have been plus basis points minus an adjustment creating a significant imbalance between the payment of interest on the frito-lay notes and the accrual of base pr on the advance agreements however in calculating base pr due under the advance agreements for the second half of pgi’s corporate accountant willem kuzee used a rate instead of as required by the instruments pepsico corrected this interest rate problem by thereafter amending the pepsico frito-lay notes on date the amendments changed the interest rates on the notes to six-month libor plus basis points to be consistent with the base pr rate provided in the advance agreements xi luxembourg advance agreements on date bfsi and ppr contributed the advance agreements to a newly organized luxembourg s a r l pgi s a r l in exchange for new advance agreements with similar terms luxembourg advance agreements dollar_figure as part of the transaction pgi filed an irs form_8832 entity classification election electing to 30the transaction was intended to be treated as a reorganization under sec_368 be treated as a disregarded_entity for u s federal_income_tax purposes as a result bfsi and ppr thereafter treated the luxembourg advance agreements as continuations of the advance agreements for u s federal_income_tax purposes xii payments of preferred_return on the advance agreements the timing and amounts of all payments of principal and preferred returns paid_by pgi on the advance agreements before are set forth in the following table payment_date date date date date date date1 date date date date date principal base pr premium pr net of dutch withholding_tax total_payment -0- -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 31all such payments were made in cash with the exception of the payment made on date which was made in_kind with shares of a pgi subsidiary as part of the spinoff of pepsico’s global restaurant business date date date -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1unpaid preferred_return on the advance agreements was approximately dollar_figure million as of the end of the pepsico years at issue approximately dollar_figure million of which was attributable to premium pr the remaining dollar_figure of accrued base pr was paid on date the timing and amount of all payments of principal and preferred_return paid_by pgi on the advance agreement before are set forth in the following table payment_date principal base pr1 date date dollar_figure -- -- premium pr net of dutch withholding_tax -- -- total_payment dollar_figure dollar_figure date date date date3 date date date date date -0- -0- -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 32all such payments were made in cash date date date -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1the parties did not specify the amount of base pr paid_by pgi on date or date nor could we determine those amounts from the record the parties did not specify the amount of premium pr paid_by pgi on date or date nor could we determine those amounts from the record 3unpaid preferred_return on the advance agreement issued to ppr was approximately dollar_figure million as of the end of the ppr years at issue approximately dollar_figure million of which was attributable to premium pr the remaining accrued base pr was paid on date xiii payments on the frito-lay notes the timing and amounts of interest payments received by pgi on the pepsico frito-lay notes before are set forth in the following table payment_date frito-lay notes pepsico notes metro bottling notes total payments date dollar_figure -0- dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure 33all such payments were made in cash date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure dollar_figure the timing and amounts of all payments of principal and interest received by pgi on the initial ppr frito-lay notes and the additional ppr frito-lay notes before are set forth in the following table payment_date date date date date date date date date date date date date total_payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 34all such payments were made in cash date date dollar_figure dollar_figure 1this includes repayment of a note with a principal_amount of dollar_figure that matured on date xiv summary of the payments pgi paid out nearly all of the amounts received under the frito-lay notes from through with respect to the advance agreements pgi received dollar_figure in interest payments from the pepsico frito-lay notes during those years and paid out base pr and premium pr35 totaling dollar_figure each preferred_return payment was remitted on the same date that interest due on the pepsico frito-lay notes was remitted to pgi with respect to the advance agreement pgi received dollar_figure in interest payments from the initial ppr frito-lay notes and the additional ppr frito lay notes from through and paid out base pr and premium pr36 totaling dollar_figure each preferred_return payment was made on the same day that interest due on the initial ppr frito-lay notes and the additional ppr frito lay notes was paid to pgi 35the amount of premium pr was reduced by to take into account dutch withholding_tax 36see supra note xv u s taxes following the global restructuring petitioners treated the payments of preferred_return on all the advance agreements as distributions on equity on its u s federal_income_tax returns all interest due on the frito-lay notes was claimed as a deduction by frito-lay pepsico and metro bottling under sec_163 payments of interest on the frito- lay notes to pgi pwi were also exempt from u s withholding_tax pursuant to the dutch tax_treaty during the years at issue interest on the frito-lay notes was included as subpart_f_income on pepsico’s consolidated u s federal_income_tax returns to the extent of pgi’s earnings_and_profits in the following amounts year ended date date date date date subpart_f inclusion dollar_figure big_number big_number ppr did not report any subpart_f_income during the years at issue in subsequent taxable years petitioners’ aggregate subpart_f inclusions with respect to interest_income on the frito-lay notes were as follows year ended date date date date date date date subpart_f inclusion dollar_figure big_number big_number big_number big_number big_number big_number xvi expert reports at trial petitioners submitted expert reports prepared by paul sleurink a dutch tax law specialist and christopher james an american professor of finance respondent submitted a rebuttal expert report prepared by a dutch tax lawyer jean- paul r van den berg which scrutinized certain aspects of mr sleurink’s report a petitioners’ expert sec_1 paul sleurink mr sleurink was engaged as an expert witness to testify to the debt characterization of the advance agreements for dutch corporate_income_tax purposes as well as the basis for claiming a deduction for the base pr whether paid and or accrued and the basis for treating payments of the premium pr as dividends when paid as a supplementary inquiry mr sleurink was asked to construe the terms of the dutch tax ruling negotiated by inspector munneke and ms turkenburgdollar_figure mr sleurink prefaced his analysis by noting that noncontingent amounts payable on an instrument that is debt for dutch corporate_income_tax purposes are deductible on an accrual basis unless payments of such amounts are highly uncertain similarly contingent payments are deductible on an accrual basis unless the likelihood of payment is remote dollar_figure contrary to accrual for u s federal_income_tax law in determining whether an item has accrued for dutch tax purposes it is not relevant whether all events have occurred to fix the liability and the amount of the payment see sec_1_451-1 income_tax regs concerning the proper tax characterization of financial instruments mr sleurink submitted that subject_to three narrowly drawn exceptions the only relevant exception at present is the participating loan exception such instruments are treated as debt for dutch corporate_income_tax purposes if they are considered debt for dutch civil law purposes the decisive consideration under 37as discussed supra mr sleurink also summarized the dutch tax ruling process in the 1980s and 1990s 38mr sleurink did not explain when payments were highly uncertain and when they were remote dutch civil law for debt characterization is whether a borrower has an obligation to repay advances at the end of a stated term or upon its bankruptcy or liquidation as clarified by the dutch supreme court in a case the participating loan exception is invoked and an advance recharacterized as equity when three conditions are met the interest is profit dependent the loan is subordinated to the interests of all senior creditors and the loan has no fixed repayment date and needs to be repaid only in the event of a bankruptcy liquidation or moratorium after establishing this dutch tax law background mr sleurink endeavored to determine whether according to such principles the advance agreements would be treated as debt or as equity for dutch tax purposes mr sleurink noted that the advance agreements obligated pgi pwi to repay principal after a maximum of years without accounting for the subsequent condition that could render the 39while the dutch supreme court case was decided after the advance agreements were issued mr sleurink asserted that various acknowledged legal scholars interpreting prior supreme court decisions confirmed and anticipated the supreme court’s view i n practice both the dutch revenue service and the courts give considerable weight to views of acknowledged legal scholars furthermore the decision of the court_of_appeals of amsterdam which precipitated the dutch supreme court’s decision was publicly available in printed form before the advance agreements were issued the court of appeals’ decision as with the later supreme court case discussed the three key requirements noted supra instruments perpetual or upon their bankruptcy or liquidation this mr sleurink reasoned qualified the advance agreements as debt for dutch civil law purposes nonetheless mr sleurink recognized that the possibility of a perpetual term for the advance agreements as well as the net_cash_flow conditions left the instruments susceptible to equity characterization under the participating loan exception while admitting that he was unable to render a definitive conclusion regarding the classification of the advance agreements for dutch tax purposes mr sleurink opined that the instruments would not be reclassified as equity key to his conclusion were that at issuance notwithstanding conditions which would provide otherwise the instruments did not have a perpetual term and preferred_return was based on a floating libor rate or a fixed rate and could be deferred in the event of insufficient pgi pwi net cashflows as opposed to profit dollar_figure 40mr sleurink noted that some dutch caselaw during the mid-1990s might have suggested that an instrument’s 50-year term was so extended that it evinced equity-like characteristics however he qualified that statement by asserting that it was not the prevailing view of the courts at that time 41mr sleurink distinguished profit from cashflow as follows an important observation is that case law as well as the dutch corporate_income_tax act clearly looked and still do at what is referred to as profit destination winstbestemming ie the bottom line profit available for use once determined for distribution or to remain within the company as an addition to profit continued mr sleurink was also influenced by the fact that preferred_return payable was further removed from profit of the borrower by the advance agreement provision dictating that net cashflow would never be less than interest or capitised sic amounts received from related parties during such year reduced by capital expenditures made or approved regarding the dutch tax ruling mr sleurink analyzed the entirety of ms turkenburg’s correspondence with inspector munneke and determined that the terms of the ruling dictated that i the principal lent to pgi pwi under the advance agreements constituted debt for dutch corporate_income_tax purposes and the interest_expense base preferred_return paid_or_accrued would be deductible if and to the extent pgi pwi would realise sic at least the minimal taxable spread as referred to in iii below ii the premium pr and capitalised sic premium pr amount should be considered a dividend the dividend would not be recognized until the actual date of payment of the premium pr continued given that the instrument would be reclassified as equity and payments thereon as distributions of profits ie dividends_paid to shareholders by contrast linking a payment of interest to sufficiently high cash-flows with the borrower or for example value shifts of certain assets owned by the borrower would fall in the category of profit determination winstbepaling ie amounts taken into account above_the_line in calculating bottom line profits iii a taxable spread of of the total amount of funds borrowed reported by pgi and pwi will be considered at arms length as i the financial position of pgi and pwi will not deteriorate if the receivables on frito-lay inc prove irrecoverable because the advance agreements become perpetual and are treated as equity and ii pgi and pwi will not report a tax loss in the case of losses on the receivables christopher james christopher james was hired by petitioners for the sole purpose of determining whether a bank or other lender would have issued a loan to pgi in similar amounts and under any reasonably similar terms to those of the advance agreements in formulating his opinion mr james performed a systematic analysis of pgi’s ability to repay the advance agreements his methodology was consistent with the approach taken by commercial lenders in deciding whether to engage in similar investments and focused on factors such as use of the loan proceeds loan amount source and timing of repayment and collateral after examining pgi’s financial record sec_42 and considering the terms of the advance agreements he concluded it is unlikely that a bank or other lender would be willing to lend the amounts associated with the advance agreements without sufficient safeguards in place to protect its right to repayment such as a reasonably short term to maturity senior status vis-a-vis other creditors and or collateral loan covenants and acceleration rights upon certain defaults or other credit events in my opinion the absence of these safeguards from the terms of the advance agreements would lead a bank to decline to issue a loan in the amount of the advance agreements to any company moreover pgi presented additional risk because it was a holding_company for a number of pepsico’s ventures in emerging markets pepsico expected that it would be necessary to make substantial capital investments and expenditures in these markets for years to come mr james also used specialized databases containing loan data collected from commercial lenders in an attempt to find debt instruments that were both issued contemporaneously with and shared similar characteristics with the advance 42in the course of his analysis mr james determined that pgi made total aggregate equity investments in and loans to affiliates of approximately dollar_figure billion during the years at issue dollar_figure in equity investments dollar_figure in loans pgi also had outstanding indebtedness to affiliates in amounts as high as dollar_figure million during the same period in evaluating the capitalization of pgi mr james noted that if the advance agreements were classified as debt pgi’s debt-to-equity_ratio in would have been if the advance agreement was further classified as debt pgi’s debt-to-equity_ratio would have been to in agreements mr james reported that his review of over big_number commercial loans and corporate debt issuances in such databases did not reveal any debt instruments that would be reasonably similar to the advance agreements b respondent’s expert jean-paul r van den berg mr van den berg generally faults mr sleurink’s report for focusing on the terms of the advance agreements in a standalone manner without considering their connection with the frito-lay notes he also submitted that mr sleurink’s interpretation of certain correspondence between inspector munneke and ms turkenburg is flawed because of mr sleurink’s mistranslation of several dutch words in the documentsdollar_figure in particular in the date letter from inspector munneke to ms turkenburg mr van den berg scrutinized mr sleurink’s reliance on the following passage in which mr sleurink added the phrase over time which was not included in the unofficial translations provided by loyens together we have concluded that over time the interest payable should at least be equal to the interest receivable on the loans receivable from frito-lay emphasis added mr van den berg proffers that without the erroneous addition 43mr sleurink examined the original versions of letters and facsimiles between petitioners and the dutch revenue service which were written in dutch however both petitioners and respondent during the course of litigation generally relied upon the unofficial translations provided by loyens of the phrase over time it becomes clear especially when viewed in conjunction with the entire document and in the light of subsequent correspondence that e ach time an actual payment of interest is received on the loan to frito-lay a corresponding payment would need to be made on the advance agreements and each time an actual payment of accrued interest is made by frito-lay a corresponding actual payment of capitalized base pr amount needs to be made opinion the principal issue in these cases concerns the appropriate characterization of the advance agreements for federal_income_tax purposes respondent generally asserts that the substance of the transactions revealed primarily through petitioners’ dialogue with the dutch revenue service during negotiations to secure a dutch tax ruling evidence petitioners’ clear intentions in structuring the advance agreements and concomitantly underscore that the instruments manifest a creditor-debtor arrangement petitioners dispute that characterization insisting that the form of the advance agreements comports with their substance and that when correspondence between petitioners and the dutch revenue service is considered in the light of relevant testimony adduced at trial it leads to the unequivocal conclusion that the advance agreements are legitimate equity instruments for federal_income_tax purposes we find petitioners’ argument to be more persuasive i burden_of_proof the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue as we decide these cases on the preponderance_of_the_evidence we need not decide upon which party the burden rests ii substance over form respondent asks this court to disregard the objective form of the advance agreements and examine the substance of the transactions in discerning their proper characterization for federal_income_tax purposes it is axiomatic that the substance of a transaction governs for tax purposes see 324_us_331 the incidence of taxation depends upon the substance of a transaction 293_us_465 827_f2d_1409 9th cir substance not form controls the characterization of a taxable transaction courts will not tolerate the use of mere formalisms solely to alter tax_liabilities citations omitted 95_tc_257 the substance of the transaction is controlling not the form in which it is cast or described this principle is equally applicable in debt-versus-equity inquiries see 262_f2d_512 2d cir t he determination of whether the funds advanced are to be regarded as a ‘capital contribution’ or ‘loan’ must be made in the light of all the facts of the particular case while cognizant that the substance-over-form doctrine permeates tax law jurisprudence we believe it prudent to emphasize that the form of a transaction often informs its substance see eg hewlett packard co v commissioner tcmemo_2012_135 dismissing the labels afforded to transactional instruments but examining their terms to discern the true substance of the economic arrangement an analysis focused myopically on the substance of a transaction but devoid of any consideration of the obligations engendered by the terms of the governing instruments would typically result in deficient or wholly flawed determinationsdollar_figure an admonition rendered by the court_of_appeals for the fifth circuit appears particularly prescient in this regard we must take guard against oversimplification for a glib generalization that substance rather than form is determinative of tax consequences not only would be of little assistance in deciding troublesome tax cases but also would be incorrect the fact--at least the tax world fact--is that in numerous situations the form by which a transaction is effected does influence and may indeed decisively control the tax consequences this generalization does however reflect the fact that courts will and do look beyond the superficial formalities of a transaction to determine the proper tax treatment 361_f2d_93 5th cir aff’g 42_tc_1137 fn ref omitted mindful that we must be circumspect in avoiding an unjustified extension of the substance-over-form doctrine we note that respondent’s argument is in substantial part predicated upon the substantive integration of pepsico and its affiliates because they are all related parties under the common_control of pepsicodollar_figure respondent asserts that removing the ostensible constructs separating 44perhaps in no other context is the form of a transaction more significant than in international financial arrangements where two separate tax regimes both endeavor to apply their respective tax laws to transactions considering primarily the objective terms of the governing instruments 45for instance in his posttrial brief respondent in part submits the advance agreements and corresponding frito-lay notes are merely intercompany loans between commonly controlled related entities pepsico can terminate these interrelated obligations continued the legally distinct entities and disregarding many of the intentionally vague terms of the advance agreements illuminates the debt-like nature of the instruments indeed courts have recognized that transactional forms between related parties are susceptible of manipulation and accordingly warrant a more thorough and discerning examination for tax characterization purposes see 532_f2d_1204 8th cir advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny ‘because the control element suggests the opportunity to contrive a fictional arrangement ’ quoting 382_f2d_298 ct_cl see also 232_f2d_118 2d cir rev’g 21_tc_513 continued anytime it considers it beneficial to do so given the fact that the obligations frito-lay owes to pgi are interconnected with the advance agreements pgi has with bfsi or ppr and all entities are controlled by pepsico there is clearly a reasonable expectation that the principal owed under these agreements would be repaid whenever pgi receives payment on the frito-lay notes regardless of pgi’s profitability however notwithstanding the greater scrutiny afforded to related-party transactions we believe that disregarding petitioners’ international corporate structure based solely on the entities’ interrelatedness is without more unjustified see eg c m gooch lumber sales co v 49_tc_649 w e recognize that although the affiliation which existed between petitioner and related entities is not an insuperable barrier to petitioner's position it does ‘invite close scrutiny ’ citing kraft foods co v commissioner f 2d pincite remanded pursuant to stipulation of the parties 406_f2d_290 6th cir see also 49_tc_575 recognizing a close scrutiny standard but finding it unwarranted to apply legalistic and mechanical tests in the area of parent-subsidiary relationships without regard to the realities of the business world and the manner in which transactions are handled in the normal and ordinary course of doing business if we were to find otherwise we would risk minimizing or perhaps eviscerating the legal distinctions between corporate branches and subsidiaries in accord with this reasoning the court_of_appeals for the second circuit the court to which appeal in these cases would lie has indicated that there is a marked difference between a more critical examination of transactions between related parties and the substantive integration of related entities i t is one thing to say that transactions between affiliates should be carefully scrutinized and sham transactions disregarded and quite a different thing to say that a genuine transaction affecting legal relations should be disregarded for tax purposes merely because it is a transaction between affiliated corporations we think that to strike down a genuine transaction because of the parent-subsidiary relation would violate the scheme of the statute and depart from the rules of law heretofore governing intercompany_transactions a ll legitimate and genuine corporation-stockholder arrangements have legal--and hence economic--significance and must be respected in so far as the rights of third parties including the tax collector are concerned kraft foods co v commissioner f 2d pincite fn ref omitted in sum we approach our consideration of the characterization of the advance agreements acknowledging that the various pepsico entities’ relatedness may factor into our inquiry but without a preconception that such relatedness alone allows us to blur the legally significant lines separating such entities iii debt-versus-equity factors a singular defined set of standards capable of being uniformly applied in debt-versus-equity inquiries remains elusive see 89_tc_816 dollar_figure in differentiating between loans and capital investments sec_385 sets forth five factors that may be included in any regulations prescribed by the secretary to determine the character for federal_income_tax purposes of an investment in a corporation those factors are continued it is not always easy to tell which are which for securities can take many forms and it is hazardous to try to find moulds into which all arrangements can certainly be poured 90_f2d_451 2d cir notwithstanding the difficulty in distinguishing between debt instruments and equity instruments the focus of a debt-versus-equity inquiry generally narrows to whether there was an intent to create a debt with a reasonable expectation of repayment and if so whether that intent comports with the economic reality of creating a debtor-creditor relationship 398_f2d_694 3d cir 61_tc_367 the key to this determination i sec_46 continued whether there is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money or money’s worth and to pay a fixed rate of interest whether there is subordination to or preference over any indebtedness of the corporation the ratio_of_debt_to_equity of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question primarily the taxpayer’s actual intent evinced by the particular circumstances of the transfer 424_f2d_1330 9th cir see also united_states v uneco inc in re uneco inc f 2d pincite in resolving debt-equity questions both objective and subjective evidence of a taxpayer’s intent are considered and given weight in the light of the particular circumstances of a case dollar_figure various courts of appeals have identified and considered certain factors in resolving debt-versus-equity inquiriesdollar_figure see eg united_states v uneco inc in re uneco inc f 2d pincite factors 464_f2d_394 5th cir factors fin hay realty co v united_states f 2d pincite factors dollar_figure this court has articulated a list of 47this is a factual issue to be decided upon all the facts and circumstances in each case see 322_f2d_956 9th cir aff’g tcmemo_1962_6 48in a typical debt-versus-equity case the commissioner argues for equity characterization whereas the taxpayers endeavor to secure debt characterization in the present circumstances the roles are reversed this different twist to the usual fact pattern however does not require us to apply different legal principles 89_tc_816 citing 52_tc_867 see generally hewlett packard co v commissioner tcmemo_2012_135 49the court_of_appeals for the second circuit the court to which appeal in these cases would lie has not explicitly adopted a specific factor test however the continued factors germane to such an analysis names or labels given to the instruments presence or absence of a fixed maturity_date source of payments right to enforce payments participation in management as a result of the advances status of the advances in relation to regular corporate creditors intent of the parties identity of interest between creditor and stockholder thinness of capital structure in relation to debt ability of the corporation to obtain credit from outside sources use to which advances were put failure of debtor to repay and risk involved in making advances 74_tc_476 dollar_figure the various factors which have been identified are only aids in answering the ultimate question whether the investment analyzed in terms of its economic reality constitutes risk capital entirely subject_to the fortunes of the corporate venture or represents a strict debtor-creditor relationship fin hay realty co v united_states f 2d pincite continued court has implied that a thorough inquiry would include factors designated by irs notice_94_47 1994_1_cb_357 eight factors supplemented with additional pertinent factors generally considered by other courts see 459_f3d_220 2d cir 50the factors identified in notice_94_47 supra are subsumed within the more discerning inquiry espoused in dixie dairies corp we address each of the factors as applied to the advance agreements in turn the names or labels given to the instruments the issuance of a stock certificate indicates an equity contribution whereas the issuance of a bond debenture or note indicates a bona_fide indebtedness hardman v united_states f 2d at dollar_figure the advance agreements at least superficially evince neither a debt nor an equity instrument accordingly we find that this factor is neutral presence or absence of a fixed maturity date52 the presence of a fixed maturity_date indicates a fixed obligation to repay a characteristic of a debt obligation the absence of the same on the other hand would indicate that repayment was in some way tied to the fortunes of the business indicative of an equity advance estate of mixon f 2d pincite see 93_tc_382 i n the 51the form and the labels used for the transaction may signify little when the parties to the transaction are related 95_tc_257 see also 398_f2d_694 3d cir 52preferred stock may be structured to have a maturity_date see 56_tc_556 aff’d without published opinion 474_f2d_1338 3d cir absence of a provision that the holder may unconditionally demand his advance at a fixed time the security cannot be a debt jewel tea co inc v united_states f 2d pincite see also 55_tc_345 a definite maturity_date on which the principal falls due for payment without reservation or condition is a fundamental characteristic of a debt the advance agreements have terms of years which can be unilaterally extended by their holders an additional years however to the extent a related_party defaults on any loan receivables held by pgi pwi such terms are voided rendering the instruments perpetual petitioners aver that the extended maturity dates of the advance agreements when viewed in isolation effectively subject the holders’ investments to the business risks of pwi pgi the uncertainty of pwi pgi’s financial condition at such future maturity dates petitioners reason makes speculative any repayment of principal thereby exhibiting the capital nature of the investment alternatively petitioners submit that the real possibility of default by a related_party on a loan receivable held by pgi pwi which would eliminate any set term of the investment ensures that the advance agreements lack an unconditional fixed repayment date serving to further divorce the qualities of the advance agreements from those of a typical debt_instrument respondent counters that the maturity dates of the advance agreements remain fixed and not so far removed from the issuance of the instruments as to restrict this court from finding that such terms are consistent with those of a general credit-debtor arrangement respondent relies primarily on 55_tc_345 to demonstrate that this court has accepted as debt certain instruments with terms of similar duration as those provided in the advance agreements furthermore respondent dismisses as unrealistic the possibility that the terms of the advance agreements would become perpetual presuming that petitioners through their control of all involved entities would never cause frito- lay metro bottling or pepsico inc to default on their notes instead respondent submits that the perpetual clause was added to the advance agreements solely to placate the dutch revenue service’s concern that a frito- lay default would result in a dutch tax loss accordingly it remains respondent’s position that the perpetual clause is meaningless in monon r r v commissioner t c pincite the taxpayer issued unsecured 50-year income debentures to shareholders in exchange for shares of a certain class of stock interest on the debentures while accruing annually was mandatorily payable only to the extent of available net_income id pincite nonetheless the taxpayer could at the discretion of its board_of directors pay any unpaid accrued interest even if then not required to be paid id at dollar_figure the taxpayer consistently represented to its shareholders the interstate commerce commission and the new york stock exchange that the debentures were an obligation of the corporation id pincite-dollar_figure furthermore notwithstanding 53in monon r r when discussing the debtlike nature of the interest payments this court noted although the interest is payable out of the taxpayer’s available net_income and is thus liable to fluctuate according to the vicissitudes of the taxpayer’s business fortunes the amount of interest required to be paid in any year may be ascertained according to an established formula and such formula for payment leaves nothing to the discretion of the corporate directors the fact that the directors have the discretion to make payments to the debenture holders in addition to the interest which is required to be paid under the formula does not affect the character of the obligation the basic provision for the payment of interest was automatic rather than dependent upon the directors that the amount of interest_paid out depends upon profits and is not always the same fixed percentage of principle does not transform the debentures into equity certificates under these circumstances 55_tc_345 citation omitted respondent proffers that the interest provisions of the advance agreements exhibit more debtlike qualities than those at issue in monon we find this assertion entirely unpersuasive as fully described in the quoted excerpt the directors in monon were given no discretion to eliminate mandatory interest payments rather they were permitted to make additional nonmandatory payments if desired petitioners however can completely eliminate interest payment by the expedient of simply approving capital investments or expenditures in a given year 54in an inducement to participate in the exchange the taxpayer advertised that continued the fact that the instrument’s payment obligations were subordinated to other general creditors in the event of a taxpayer default the shareholders were afforded a mechanism by which they could assert creditor remedies and declare the principal of all outstanding debentures to be due and payable immediately id pincite the taxpayer also established a noncumulative sinking_fund for the debentures’ retirement id pincite at the close of the year in which the exchanges took place the taxpayer’s debt-to-equity_ratio including the debentures as debt instruments was dollar_figure to id pincite in holding that the debentures were debt for federal_income_tax purposes we cited many of the aforementioned characteristics as evincing the instruments’ debtlike nature id pincite we also specifically found that the unconditional year term of the debentures was consistent with such holding id pincite nonetheless we qualified our finding by signaling that instruments with definite terms of similar duration might appropriately be subject_to future scrutiny although years might under some circumstances be considered as a long time for the principal of a debt to be outstanding we must take into consideration the substantial nature of the taxpayer’s business and the fact that it had been in corporate existence since continued the debentures were a debt obligation of the corporation a promise to pay a sum certain at a definite maturity_date monon r r v commissioner t c pincite or years prior to the issuance of the debentures therefore we think that a 50-year term in the present case is not unreasonable monon r r v commissioner t c pincite following our decision in the monon r r the commissioner endeavored to limit the effect of the case by explicitly cautioning taxpayers against relying on the opinion to justify debt treatment for long-term instruments i n the case of an instrument having a term of less than years monon railroad generally does not provide support for treating an instrument as debt for federal_income_tax purposes if the instrument contains significant equity characteristics not present in that case the reasonableness of an instrument’s term including that of any relending obligation or similar arrangement is determined based on all the facts and circumstances including the issuer’s ability to satisfy the instrument a maturity that is reasonable in one set of circumstances may be unreasonable in another if sufficient equity characteristics are present notice 1994_1_cb_357 in the light of express language of the opinion and the commissioner’s subsequent notice we are unconvinced that the holding of monon r r gives credence to respondent’s assertion that a 50-year term supports the advance agreements’ debt characterization rather we believe that the precedential scope of our holding in that case was delimited to the peculiar circumstances therein and that the facts at present are sufficiently distinguishable in particular the advance agreements do not bear many of the same debtlike indicia as the debentures at issue in monon r rdollar_figure in contrast to those debentures the advance agreements neither afford their holders traditional creditor remedies upon default nor provide nondiscretionary interest payments discussed supra furthermore petitioners never established a reserve or sinking_fund to ensure repayment of principal and pgi pwi’s debt-to-equity_ratio including the advance agreements as debt hovered at fiscally unsustainable levels discussed infra we also find in the present circumstances that issuing a 50-year debt_instrument would not reflect the economic reality of petitioners’ international business structuredollar_figure respondent in accord with his overall litigation strategy asserts that the entirety of petitioners’ business operations should be considered in determining both the reasonableness of the advance agreements’ terms see monon r r v commissioner t c pincite and similarly the likelihood of repayment of principal at maturity however respondent fails to consider the import of petitioners’ stated intention to keep separate their domestic and 55for purposes of this section we examine the term of the advance agreements without referring to the possibility that a default by a related_party on a loan receivable held by pgi pwi would render the instruments perpetual this characteristic alone wholly differentiates the advance agreements from the debentures in monon r r 56we discuss further infra that no reasonable commercial investor would have issued a loan to pgi in similar amounts and under any reasonably similar terms to those of the advance agreements international cashflows as testified by mr bryant petitioners endeavored to create a more self-sustaining international business_component and to avoid using domestic cash wherever possible in their global expansion petitioners’ uncontested reluctance to use domestic moneys in this regard accentuates the uncertainty of repayment of the principal amounts of the advance agreements at maturity while there was hope that the new and expansive international investments in unpenetrated markets would prove lucrative in the future there was no assurance of success indeed petitioners foresaw immediate substantial losses associated with costs in development of the pepsi brand in such markets the extended maturity_date of the advance agreements effectively subjected the principal amounts of the instruments to an uncertain international economic climate for an inordinate perioddollar_figure in these circumstances we cannot conclude that a year term was reasonable 57the recent economic instability experienced in many foreign corridors underscores the precarious nature of similar large international investments 58see 367_f2d_980 5th cir holding that a 20-year term on an instrument was indicative of an equity_investment see also cca date generally the use of a distant due_date suggests equity because it exposes an investment to greater risk of an issuer’s business and creates uncertainty regarding both the timing and certainty of repayment respondent further errs in dismissing the legitimate possibility that a related_party would default on loan receivables held by pgi pwi thereby voiding the term of the advance agreements the uncontested testimony of petitioners’ finance expert mr james revealed that pgi made loans to affiliates of approximately dollar_figure million during the years at issuedollar_figure repayment of those loans was subject_to the success of petitioners’ speculative new investments in unestablished foreign markets given both the magnitude of the loans and the financially precarious nature of the foreign investments pgi could not be certain that its foreign affiliates would be able to fulfill all their payment obligations respondent chooses not to address these separate loan receivables and instead refers this court only to the purported link between payment of interest on the frito-lay notes which he asserts is the only loan receivable of significance and payment of base pr on the advance agreements by doing so respondent demonstrates his indifference to the real legal obligations created by the advance agreements one of the main defects in his substance-over-form argument while the purpose of inserting the perpetual clause in the advance agreements might have been to assuage certain unrelated concerns of the dutch revenue service the clause engendered real obligations between the parties with the legitimate 59this amount does not include loan receivables contributed to pgi possibility that a related_party default would render the advance agreements’ terms perpetual we cannot conclude that pgi pwi had an unqualified obligation to pay a sum certain at a reasonable close fixed maturity_date 248_f2d_399 2d cir rev’g and remanding tcmemo_1956_137 see also boris i bittker james s eustice federal income_taxation of corporations and shareholders para b pincite 7th ed a fixed or ascertainable maturity_date is virtually essential to debt classification in accord with our discussion supra we find that this factor weighs heavily in favor of treating the advance agreements as capital investments source of payments60 a taxpayer willing to condition the repayment of an advance on the financial well-being of the receiving company acts ‘as a classic capital investor hoping to make a profit not as a creditor expecting to be repaid regardless of the company’s success or failure ’ calumet indus inc v commissioner t c pincite quoting 862_f2d_112 7th cir see also estate of mixon f 2d pincite i f repayment is possible only out of corporate this factor is somewhat anomalous because most loans are repaid out of earnings laidlaw transp inc v commissioner tcmemo_1998_232 citing 464_f2d_394 ndollar_figure 5th cir earnings the transaction has the appearance of a contribution of equity_capital but if repayment is not dependent upon earnings the transaction reflects a loan to the corporation citing 409_f2d_904 5th cir in considering this factor we are again tasked with discerning whether certain discrete terms of the advance agreements reflect the transaction’s substance or alternatively whether the instruments serve as a mere contrivance produced solely to secure desired tax treatment the provisions of the advance agreements were meticulously structured to ensure that annual payments of base pr remained effectively discretionary pgi was required to make payments only to the extent net_cash_flow which at minimum included payments of interest or capitalized_interest from related parties exceeded accrued but unpaid operating_expenses incurred and capital expenditures made or approved by pgi during the applicable_year petitioners contend that this clear language ties annual payment of base pr to pgi’s speculative_investments in new markets and furthermore subjects the effectuation of the payments to the unfettered judgment of pgi indeed petitioners submit that by merely approving capital expenditures regardless of whether such expenditures actually materialized pgi could indefinitely defer mandatory payment of base pr respondent however avers that petitioners’ dialogue with the dutch revenue service effectively obligated pgi to make payments of base pr and that actual events demonstrate that such payments were never in doubt in effect respondent proffers that payments of base pr would occur under all circumstances irrespective of the success of pgi’s foreign business ventures when viewed en toto the catalogue of correspondence between petitioners and the dutch revenue service depicts the difficulties petitioners experienced in attempting to reconcile their stated desire to retain discretion regarding actual payment of base pr with the dutch revenue service’s continued insistence that each payment of interest on the frito lay notes be used apart from a taxable spread to annually fund such payments as reflected in ms turkenburg’s date memorandum to inspector munneke petitioners’ original understanding was that the advance agreements allow ed pgi pwi to reinvest revenues if desired in the participations petitioners believed that permitting interest on the frito-lay notes to fund pgi’s investments in new markets would functionally sever any perceived relationship between the frito-lay notes and the advance agreements mr bartley a member of pepsico’s international tax group reiterated petitioners’ position in an date letter to ms turkenburg expressing reservations that a connection with the frito-lay notes might subject the advance agreements to irs scrutiny and noting that he preferred a draft version of the advance agreements which contained no express or implicit link to the frito-lay notes nonetheless as petitioners’ dialogue with the dutch revenue service progressed it became increasingly clear that in order to secure the desired tax ruling the dutch revenue service needed to be assured that interest received from the frito-lay notes would be apart from the taxable spread in pari passu with payments of base pr on the advance agreements accordingly in their first formal tax ruling_request petitioners disavowed their prior stated intention of using interest on the frito-lay notes for investments in new markets instead they recognized that separate financing would be sought for such additional investments inspector munneke’s date conditional approval letter reaffirmed and emphasized the dutch revenue service’s position that interest payable should at least be equal to the interest received on the loans receivable from frito lay a subsequent facsimile from mr bartley to ms turkenburg further exhibited petitioners’ intention that as a practical matter all the parties expected the frito-lay interest payments to flow thru to kfcih however notwithstanding petitioners’ and the dutch revenue service’s mutual understanding that base pr would be paid annually petitioners remained unwilling to establish a definitive link with the frito-lay notes in the provisions of the advance agreements the absence of such a connection in the governing agreements greatly concerned inspector munneke and he was correspondingly apprehensive in approving the tax ruling in an illuminative facsimile to mr bartley ms turkenburg noted that inspector munneke remained unconvinced that the net_cash_flow definition in the advance agreement as drafted would provide the flow-through result that the dutch revenue service sought nonetheless ms turkenburg stressed that for obvious us reasons petitioners could not accommodate the wishes of the dutch revenue service rather ms turkenburg asserted that the ultimate test is going to be the actual events as they are going to occur in the future ie that indeed payments are going to be made as though a back- to-back arrangement existed mr bartley in a responding facsimile concurred with ms turkenburg’s analysis that the flow-thru result would be proved by actual events confirming again that in practice all interest_paid by frito- lay to pgi pwi will in turn be paid to kfcih furthermore mr bartley emphasized that irrespective of the language inserted in the instruments under no circumstances would operating_expenses or capital expenditures vary this result eventually on the basis of continued representations and assurances to the dutch revenue service reflecting this understanding inspector munneke approved the tax ruling an objective interpretation of petitioners’ extended dialogue with the dutch revenue service supplemented by communications between petitioners’ employees and their dutch tax counsel invariably leads to the conclusion that petitioners internally committed themselves to a distinct course of conduct for at least the period the dutch tax ruling remained valid petitioners assured the dutch revenue service that each payment of interest on the frito-lay notes would in turn be used to fund payments of base pr on the advance agreements indeed petitioners do not dispute that pgi paid nearly all of the amounts received under the frito-lay notes to the holders of the advance agreements from to petitioners instead argue that there was no legal compulsion to make such payments and that the aforementioned communications merely evince a preliminary understanding that interest on the frito-lay notes would fund the base pr payments if separate financing for pgi’s global investments could be secureddollar_figure 61petitioners proffer that the adherence to the payment schedule implicitly outlined in the dutch tax ruling was effectively subject_to the contingency of pgi’s securing sufficient additional financing for their foreign operations citing the testimony of anthony bryant who indicated that he was uncertain as to whether the stream of funding from the frito lay notes would be needed in the context of the global expansion petitioners submit that it was distinctly possible as of the issuance of the advance agreements that pgi might use frito-lay interest payments to fund anticipated capital investments we believe that both business exigencies and unforeseen funding shortfalls continued in support of this position petitioners cite the portion of ms turkenburg’s testimony denying that petitioners’ negotiations with the dutch revenue service functionally committed or obligated petitioners to make such payments q was there an agreement to an effective obligation to pay a no we convinced inspector munneke that the - - actual events would - - well what we explained to him to address his his well to give him a certain comfort is we explained to him how the company would operate i discussed before that it would seek funding from other sources for the equity investments q i see and would you describe the understanding with the inspector as a substantive commitment to pay through the interest received on the promissory notes as base preferred_return a no because there was no obligation petitioners’ attempt to discredit respondent’s argument is nonetheless deficient the absence of an express obligation to make a payment does not for purposes of continued could have conceivably necessitated the diversion of the frito-lay funding stream to pgi’s capital investments indeed the conditionality of the payment of base pr is one of the defining equity features of the advance agreements nonetheless petitioners represented to the dutch revenue service in their formal request for a tax ruling that it is not the intention that the frito-lay interest is reinvested in the participations mr bartley’s later facsimiles similarly indicate that all parties recognized the flow thru nature of the transaction accordingly it appears that in an effort to secure the tax ruling petitioners internally committed themselves to making such payments albeit with no guaranty notwithstanding the fact that separate financing for their new foreign investments was not yet identified this debt-versus-equity factor diminish the importance of a taxpayer’s effective internal commitment to make annual payments on a financial_instrument from a reasonably certain62 stream of revenue accordingly we are unpersuaded that petitioners have effectively minimized the significance of their stated intentions clearly articulated in their correspondence with the dutch revenue service petitioners alternatively contend that notwithstanding their representations to the dutch revenue service they were free to deviate from the conditions of the tax ruling and remain in a position to claim that payments of base pr were interest for dutch income_tax purposes petitioners’ argument presupposes that the freedom to vary from the conditions set forth in the tax ruling renders uncertain the flow-through of frito-lay interest and accordingly subjects payment of base pr to the success or failure of pgi’s investments respondent again counters that the dutch revenue service’s affirmation of the tax ruling served to economically compel petitioners to comport with their prior representations otherwise respondent asserts the advance agreements would be treated as equity 62ms turkenburg testified that there was a certain encouragement for frito-lay to make payments on time if frito-lay deferred payment they would have to capitalize such payment in a separate baby note with a corresponding two percent surcharge this surcharge would thereafter increase pgi’s taxable spread in the netherlands effectively negating petitioners’ attempt to properly claim an interest_deduction for dutch tax purposes mr sleurink petitioners’ dutch tax law expert testified that pgi was not bound by dutch law to act in the manner contemplated in the tax ruling rather mr sleurink asserted that any departure from the intended course of conduct would simply entitle the dutch revenue service to reexamine the transaction in a posited scenario where interest on the frito-lay notes was used in pgi’s foreign investments mr sleurink submitted that base pr on the advance agreements would still be characterized as an interest_expense pursuant to dutch tax law and would accordingly be deductible on an accrual basisdollar_figure respondent’s dutch tax law expert while faulting mr sleurink’s narrow analysis of the advance agreements on a standalone basis generally agreed with the statement in sleurink’s report that there existed strong arguments for the view that the advance agreements could not be reclassified as equity based on the provisions of the instruments it also appears that in actuality petitioners did deviate from the conditions of the tax ruling the parties stipulated that all payments of base pr were made in 63ms turkenburg testified that under similar circumstances only the future deduction of capitalized base pr would be affected cash with the exception of a payment made on date on the advance agreement which was made in_kind with shares of a pgi subsidiary as part of the spinoff of pepsico’s global restaurant business clearly then interest on the frito-lay notes was not always used in turn for payments of base pr while no evidence was submitted by either party as to pgi’s use of the corresponding frito-lay interest payment in date it appears likely that the payment was used in the context of petitioners’ global expansion contrary to respondent’s contention this deviation did not void the tax ruling and subject petitioners to a dutch corporate_income_tax on all subsequent interest payments received from frito-lay petitioners were allowed to report their dutch tax items for the remainder of the years at issue in a manner consistent with that contemplated in the dutch tax ruling it appears this reporting convention continued even after the expiration of the five-year extension of the dutch tax ruling on date nevertheless despite the in-kind distribution we cannot dismiss the connection between payment of interest on the frito-lay notes and payment of base pr on the advance agreementsdollar_figure each payment on the advance agreement sec_64respondent also alleges that the payment of principal on the frito-lay notes was linked to payment of principal on the advance agreements in support of this contention he refers us to an date repayment of one of the initial ppr continued was made on the same date that interest due on the frito-lay notes was paid to pgi and in substantially_similar amountsdollar_figure furthermore petitioners’ intercompany memos and representations to the dutch revenue service uniformly expressed the intended flow-through nature of the frito-lay interest payments in sum it appears clear that payments of base pr at least during the taxable years at issue were largely linked to interest received on the frito-lay notesdollar_figure continued frito-lay notes in the principal_amount of dollar_figure which corresponded to a payment in the exact same amount and on the same day by pgi to ppr in partial satisfaction of the advance agreement respondent further notes that the aggregate principal amounts of the frito-lay notes equal the aggregate principal amounts of the advance agreements referred to by petitioners and the dutch revenue service as synchronization nonetheless given the lengthier terms of the advance agreements and the fact that the principal of no other frito-lay note has been paid we believe it premature to conclude that the payment of principal on one instrument would necessitate the payment of principal on the other 65respondent also submits a flow of funds chart which purports to illustrate that on at least one occasion pepsico provided the funds for frito-lay to make its interest payments to pgi and those same funds were then returned through ppr back to pepsico on the same day 66petitioners cite the date amendments to the pepsico frito-lay notes to further demonstrate the connection between the instruments accordingly we find that this factor emphasizes a debt characteristic of the advance agreementsdollar_figure right to enforce payments a definite obligation to repay an advance including interest thereon suggests a loan obligation see laidlaw transp inc v commissioner tcmemo_1998_ see also notice_94_47 supra if a financial_instrument does not provide its holder with any means to ensure payment of interest it is a strong indication of a stockholding rather than a creditor debtor relationship the right to enforce the payment of interest is one of the requisites of a genuine indebtedness 34_tc_829 aff’d 290_f2d_870 2d cir see also kraft foods co v commissioner f 2d pincite suggesting that an unconditional obligation to pay interest and principal are necessary features of instruments of indebtedness 67the significance of this factor however is tempered to an extent given both the long terms of the advance agreements and the limited time the dutch tax ruling remained effective the classic debt is an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable regardless of the debtor's income or lack thereof 248_f2d_399 2d cir respondent concedes that there is no mechanism which provides the holders of the advance agreements with the right to demand immediate repayment of all outstanding principal and interest in the event pgi defaults on payment of base prdollar_figure cf hewlett packard co v commissioner tcmemo_2012_135 finding that articles of incorporation and other various agreements pertaining to an investment in a foreign_corporation afforded the taxpayer an apparatus to enforce creditor rights nonetheless respondent again reasons given the fact that pepsico controlled all the entities involved and would be economically disadvantaged if pgi were to default under the advance agreements there was no real possibility that pgi would default on the advance agreements we find respondent’s position untenable suggesting that the success of petitioners’ numerous speculative_investments in foreign subsidiaries was absolute and that petitioners could therefore ensure the timely payment of intercompany obligations based solely on the subsidiaries’ inter-relatedness finds no basis in fact or law as noted supra 69the advance agreements are governed by and construed in accordance with the laws of the state of delaware respondent has not argued that delaware law would provide the holders of the advance agreements a remedy if pgi defaulted on mandatory base pr payments petitioners’ finance expert mr james testified that pgi held notes evincing outstanding indebtedness of its affiliates in amounts as high as dollar_figure million during the years at issue many of these affiliates were funded to help foster the development of the pepsico brand in then-uncultivated foreign markets in effect subjecting repayment of pgi’s advances to the business risks of these entities regulatory hazards and currency exposure served as possible impediments to full and timely repayment of such advances as well upon default of any one of these intercompany receivables the terms of the advance agreements became void rendering the advance agreements equity for dutch tax purposes at that point any ostensible tax compulsion for pgi to pay annual base pr would evanesce in such a circumstance it appears probable that pgi would be reluctant to follow its payment intentions on the advance agreements however the holders of the advance agreements would have no means to compel such payments a corollary argument advanced by respondent citing 652_f3d_475 3d cir is that the absence of a formal obligation on the part of pgi to make annual preferred_return payments is mitigated by the fact that petitioners intended to and were in fact internally committed to make such payments in merck co f 3d pincite schering-plough a new jersey corporation sought to repatriate significant cash reserves held in foreign subsidiaries without additional tax cost in a strategy designed by merrill lynch schering-plough transferred the receive leg of a 20-year interest_rate_swap to its foreign_subsidiary in exchange for a lump sum of money id pincite the transaction was intended to allow schering-plough to characterize the transaction as a sale in effect allowing the corporation to spread its tax recognition of the lump- sum payment over the term of the swap pursuant to then-valid notice_89_21 1989_1_cb_651 id in affirming the lower court’s holding that the transaction was in substance a disguised loan the court_of_appeals dismissed the taxpayer’s contention that the absence of an express unconditional obligation to repay principal precluded recharacterization of the sale id pincite rather the court stated a formal ‘legal obligation’ is not an absolute prerequisite for a determination that a transaction is a loan in the face of the tax code’s general insistence on the controlling effect of economic reality rather than form it is more appropriate that in determining whether there was an ‘obligation’ to repay the court look to whether the transferor’s intention was to structure the transaction to ensure repayment of funds as a practical matter rather than to whether there were literally no conditions on repayment it would be for simplicity itself for two parties especially related parties to draft a contract in which repayment would not occur in the event of some occurrence so unlikely that both parties could be confident that it would never transpire and thus repayment would occur despite the transfer being conditional id pincite setting aside the fact that merck co concerned in large part the sale- versus-loan dichotomy rather than the debt-versus-equity question at issue we believe that the facts of the case are clearly distinguishable from those at hand the scherling-plough transaction had certain objective indicia of loans not apparent in the advance agreements such as an unconditional fixed maturity_date and periodic interest payments see id pincite further the main contention in merck co concerned the repayment of principal which was contingent on payments based on a floating interest rate id pincite scherling-plough submitted that if interest rates fell to a certain level the payments would not be sufficient to repay the advances id nonetheless based on testimony of scherling-plough representatives adduced at trial evidencing that the parties always expected the recovery_of principal as well as the economic reality that interest rates were almost certain not to fall to a level subjecting repayment to uncertainty it was clear to the court_of_appeals that repayment was unconditional id pincite in contrast the long and perhaps perpetual terms of the advance agreements rendered repayment of principal speculative as noted supra and payments of base pr while clearly expected by petitioners during the period the dutch tax ruling remained effective were subject_to the business realities and uncertainties of petitioners’ global expansion throughout the long term of the investment therefore we are not convinced that full repayment of principal and interest on the advance agreements was effectively if not explicitly unconditional see id at dollar_figure respondent’s final contention is that the advance agreements provide other legitimate creditor safeguards referring us to a provision which allows holders to declare unpaid principal and preferred_return immediately due and payable upon dissolution insolvency or receivership of pgi what respondent fails to appreciate however is that any such payment remained subject_to net_cash_flow restrictions and more importantly would remain subordinate to all indebtedness of pgi and the rights of all creditors this subordination is both meaningful and significant in the light of pgi’s dollar_figure million in outstanding indebtedness to affiliates during the years at issue pgi was also exposed to the liabilities of several of its subsidiaries for two of the years at issue in amounts over dollar_figure 70indeed the court in 652_f3d_475 3d cir qualified its holding by noting that under many perhaps most circumstances repayment might be sufficiently conditional to prevent characterization of a transaction as a loan million the possible claims of which were senior to those of the advance agreements holders discussed further infra we have previously held that a provision in a financial_instrument affording holders certain rights in the event of liquidation but nonetheless subordinating those rights to general creditors lends no support to the contention that the instrument in question represents an obligation of debt rather than merely a preferred_stock obligation 9_tc_350 aff’d 167_f2d_1001 3d cir we believe the same logic equally applies here in sum we find that the absence of any legitimate creditor safeguards afforded to the holders of the advance agreements is a significant factor evidencing the equity nature of the investment see 414_f2d_844 5th cir finding that notes which contained no enforcement provisions no specific maturity dates and no sinking_fund from which payments of interest and principal might be made were more appropriately characterized as equity instruments participation in management as a result of the advances the right of the entity advancing funds to participate in the management of the receiving entity’s business demonstrates that the advance may not have been bona_fide debt and instead was intended as an equity_investment am offshore inc v commissioner 97_tc_579 the parties did not substantively address this factor as pepsico commonly controlled pgi and pwi before the issuance of the advance agreements accordingly this factor is neutral status of the advances in relation to regular corporate creditors whether an advance is subordinated to obligations to other creditors bears on whether the taxpayer advancing the funds was acting as a creditor or an investor estate of mixon f 2d pincite taking a subordinate position to other creditors may suggest an equity_investment see cma consol inc v commissioner tcmemo_2005_16 the advance agreements by their own terms unequivocally subordinate any obligation of pgi to pay unpaid principal or accrued but unpaid preferred_return to all indebtedness of pgi and the rights of all creditors nonetheless respondent submits that this feature is not dispositive of equity characterization see kraft food co v commissioner f 2d pincite subordination to general creditors is not necessarily indicative of a stock interest debt is still debt despite subordination see also 76_f2d_11 2d cir we do not think it fatal to the debenture holder’s status as a creditor that his claim is subordinated to those of general creditors the fact that ultimately he must be paid a definite sum at a fixed time marks his relationship to the corporation as that of creditor rather than shareholder furthermore respondent proffers that irrespective of the subordination provision the practical likelihood of it affecting payments is nonexistent respondent is correct in asserting that the advance agreements’ subordination in itself is not determinative of equity treatment however the same principle applies equally to every factor in our analysis see 204_f3d_1228 9th cir aff’g tcmemo_1998_121 see also 326_us_521 there is no one characteristic not even exclusion from management which can be said to be decisive in the determination of whether the obligations are risk investments or debts nonetheless it is widely recognized even by the commissioner that the legitimate subordination of a financial_instrument remains a relevant determinant in a debt-versus-equity inquiry see eg sec_385 tifd iii-e inc f 3d pincite 800_f2d_625 6th cir aff’g tcmemo_1985_58 816_fsupp2d_693 s d iowa notice_94_47 supra during the years at issue pgi had outstanding indebtedness to affiliates in amounts as high as dollar_figure milliondollar_figure all such indebtedness ranked superior to any rights engendered in the advance agreements respondent consistent with his general attempt to integrate petitioners’ entire corporate structure dismisses as irrelevant such related_party indebtedness he contends that the likelihood that pepsico would allow pgi or any of its subsidiaries default on their obligations was effectively nil as discussed supra respondent’s position finds no basis in fact or law respondent has submitted no evidence that pepsico was under any obligation to ensure pgi’s or other foreign affiliates’ inter-company obligations instead the eventual satisfaction of such obligations was dependent upon the success of pgi’s investments in foreign marketsdollar_figure 71pgi’s credit facility with abn-amro bank n v which was secured_by a subsidiary guaranty issued by pepsico is not considered in this analysis see tifd iii-e inc f 3d pincite finding that dutch banks’ investment although generally subordinated to creditors’ was secured_by a guaranty from the taxpayer’s far more solvent parent rendering subordination a mere fiction 72pgi’s investments in foreign subsidiaries subjected such advances to creditor-debtor bankruptcy and general business law in various jurisdictions without the benefit of any evidence to the contrary we believe a default on such obligations both plausible and perhaps beneficial for business purposes in certain circumstances pgi during and also had substantial exposure to the liabilities of several of its foreign investmentsdollar_figure in particular as a member of pepsi-cola france snc and spizza snc pgi remained directly liable to creditors following a period of notice_and_demand against the individual entities for claims against the businesses pursuant to applicable french statutes similarly under spanish law pgi had unlimited liability for the debts and obligations of pri a spanish operating entity the three foreign businesses collectively had aggregate liabilities of more than dollar_figure million and dollar_figure million in and respectively the rights of those creditors were senior to those of the advance agreement holders under the express terms of the governing instruments while pgi’s interests in spizza snc and pri terminated in the spinoff this subsequent reorganization was not contemplated when the advance agreements were issued and does not diminish the significance of pgi’s liabilities in and further pgi was not limited in investing in other ventures in the future which might expose it to further liability 73in determining foreign law we are free to consider any relevant material or source including testimony whether or not submitted by a party or otherwise admissible the court’s determination shall be treated as a ruling on a question of law rule see also 87_tc_814 petitioners submitted relevant foreign statutes and secondary sources concerning french and spanish law respondent while questioning the materiality of such law in these cases does not contest the validity of the proffered sources we find both real and meaningful the subordination provision in the advance agreements this factor demonstrates an equity characteristic of the instruments intent of the parties as noted supra the inquiry of a court in resolving the debt-equity issue is primarily directed at ascertaining the intent of the parties a r lantz co f 2d pincite citing 314_f2d_620 9th cir aff’g in part rev’g in part t c memo the intent of the parties in turn may be reflected by their subsequent acts the manner in which the parties treat the instruments is relevant in determining their character monon r r v commissioner t c pincite petitioners engaging in legitimate tax planning designed the advance agreements with an expectation that the instruments would be characterized as equity for u s federal_income_tax purposes and as debt under dutch tax law the negotiations with the dutch revenue service underscore petitioners’ efforts to secure this hybrid dynamic while eventually assuring the dutch revenue service that base pr payments would be made annually irrespective of provisions in the advance agreements which might provide otherwise petitioners were uncompromising in their refusal to insert terms in the instruments engendering an obligation for pgi to make such payments petitioners’ vigilance preserved what amounts to base pr payment discretion a material feature in the light of both the differing terms of the advance agreements and the frito-lay notes and the limited period the dutch tax ruling remained effective described further supra see 37_tc_107 indicating that issuer discretion on payments reflects an equity_investment aff’d 303_f2d_620 7th cir undoubtedly petitioners’ internal commitment to make annual base pr payments that were functionally linked to frito-lay note interest payments evinces a debtlike characteristic of the instruments nonetheless by retaining judgment on whether to make such future payments petitioners were free to deviate from their representations to the dutch revenue service without the specter of legal consequence the benefit of added financial maneuverability was desired and sought by petitioners and illuminates a significant equity aspect of the investment similarly petitioners’ actions during the taxable years at issue do not subvert or vitiate their clear intentions to create a legitimate hybrid instrumentdollar_figure 74transactions are often purposefully structured to produce favorable tax consequences and such planning alone does not compel the disallowance of the transaction’s tax effects see 435_us_561 see also 201_f3d_505 d c cir it is uniformly recognized that taxpayers are entitled to structure continued while pgi made annual preferred_return payments including base pr the advance agreements expressly permitted such payments pgi also made an in- kind base pr payment to kfcih in apparently in direct contravention of the dutch tax ruling such deviation according to respondent’s general contentions should have immediately invalidated the tax ruling rendering the instruments equity for dutch tax purposes nonetheless petitioners continued their tax reporting in the manner contemplated in that ruling without adverse effect the long and possibly perpetual terms of the advance agreements also demonstrate that petitioners did not intend to create an instrument with traditional debt characteristics and attendant obligations according to federal_income_tax law as noted supra the repayment of the principal of petitioners’ advance to pgi was effectively subject_to pgi’s speculative_investments in undeveloped foreign markets it remained uncertain at issuance whether funds would be available for repayment at the extended maturity dates the realistic possibility that a related_party might default on a receivable held by pgi causing the advance agreements to continued their transactions in such a way as to minimize tax aff’g tcmemo_1998_305 91_tc_396 we are cognizant of the fact that tax planning is an economic reality in the business world and the effect of tax laws on a transaction is routinely considered aff’d without published opinion 940_f2d_1534 9th cir become perpetual instruments further dissipated any reasonable expectation of repayment of principal in sum we find that petitioners’ intentions comport with the substance of the transaction they did not intend to create a definite obligation repayable in any event see hewlett packard co v commissioner tcmemo_2012_135 as a result this factor demonstrates the equity nature of the instruments identity of interest between creditor and stockholder if advances are made by stockholders in proportion to their respective stock ownership an equity_capital contribution is indicated estate of mixon f 2d pincite monon r r v commissioner t c pincite petitioners did not address this factor and respondent noting that all transactional parties are commonly controlled by pepsico contends that it is not relevant we agree that the factor does not aid in our inquiry thinness of capital structure in relation to debt the purpose of examining the debt-to-equity_ratio in characterizing an advance is to determine whether a corporation is so thinly capitalized that repayment would be unlikely cma consol inc v commissioner tcmemo_2005_16 in such a circumstance the advance would be indicative of venture capital rather than a loan 748_f2d_1365 9th cir see also 125_tc_72 aff’d in part vacated in part and remanded on other grounds 230_fedappx_526 6th cir dollar_figure petitioners’ finance expert mr james testified that if the advance agreements are treated as debt for u s federal_income_tax purposes pgi’s debt- 75respondent relies on fifth circuit precedent which recognizes that thin_capitalization is very strong evidence of a capital_investment where the debt- to-equity ratio was initially high the parties understood that it would likely go higher and substantial portions of these funds were used for the purchase of capital assets and for meeting expenses needed to commence operations see estate of mixon f 2d pincite citing 375_f2d_36 5th cir respondent contends that petitioners cannot satisfy this standard he submits that in particular petitioners have not conclusively demonstrated that pgi used advances to purchase capital assets or to meet expenses needed to commence operations however neither this court nor the court_of_appeals for the second circuit has embraced this more nuanced test for thin_capitalization in a debt-versus-equity analysis see eg 308_f2d_39 2d cir remanding 35_tc_268 kraft foods co v commissioner f 2d pincite 125_tc_72 93_tc_382 ndollar_figure 91_tc_874 indeed the second circuit has stated that the isolated debt-to-equity_ratio is of great importance in determining whether an ambiguous instrument is a debt or an equity_interest kraft foods co v commissioner f 2d pincite moreover the other elements in the fifth circuit standard are subsumed within our larger inquiry accordingly we approach the thin_capitalization factor without addressing the additional fifth circuit elements to-equity ratio would have been to in and to in in his expert report mr james noted in some industries such as banking it is common to see debt-to-equity ratios that exceed to however a bank unlike pgi is required to maintain significant diversification in its assets by type industry geography maturity and overall risk pgi’s assets by contrast primarily consisted of equity investments in and loans to businesses in emerging markets and frito-lay notes in my experience it is highly unlikely that any institution would have extended a loan of similar size to the advance agreements if the borrower’s overall leverage were at these levels particularly given the duration of the advance agreements and the expected business plans for pgi’s subsidiaries it is also unlikely that given this level of leverage that debt could be issued in a capital market transaction respondent has not contested this section of mr james’ analysis given pgi’s untenable debt-to-equity_ratio according to industry standards we find that this factor supports the advance agreements’ equity characterization see 91_tc_874 suggesting the importance of capitalization averages in the relevant business when analyzing the alleged thin_capitalization of a corporation ability of corporation to obtain credit from outside sources t he touchstone of economic reality is whether an outside lender would have made the payments in the same form and on the same terms segel v commissioner t c pincite citing scriptomatic inc v united_states f 2d 3d cir see calumet indus inc v commissioner t c pincite see also fin hay realty co v united_states f 2d pincite under an objective test of economic reality it is useful to compare the form which a similar transaction would have taken had it been between the corporation and an outside lender and if the related party’s advance is far more speculative that what an outsider would make it is obviously a loan in name only dollar_figure petitioners’ finance expert mr james asserts that no third party lending institution or lender in the capital markets would have loaned funds in the amount of the advance agreements to pgi under any reasonably similar financial terms mr james derived his conclusion from what he perceived were several atypical or unattractive from an lender’s standpoint aspects of the advance agreements including the long and perhaps perpetual terms the subordination of repayment in the light of pgi’s anticipated significant investments in foreign markets the lack of acceleration rights on default and similarly the distinct 76respondent misconstruing relevant legal precedent initially submitted that the abn-amro credit facility evidences that outside lenders were willing to advance funds to pgi rendering this factor neutral however the focus of the law is not simply on the ability of a corporation to obtain the funds from outside sources rather the focus is whether an outside lender would have lent the funds on the same or similar terms segel v commissioner t c pincite emphasis supplied citing 555_f2d_364 3d cir and fin hay realty co v united_states f 2d pincite possibility of deferral of repayment and the preferred_return payment restrictions respondent does not substantively address whether an independent creditor would have advanced funds to pgi in the same or similar terms as the advance agreements rather he summarily dismisses mr james’ conclusions as irrelevant insisting that the expert analysis irreparably suffers from a narrow focus on the terms of the advance agreements and concomitantly a failure to perceive the actualities of the transaction we have previously expressed the limitations of this argument in our discussions concerning other debt-versus-equity factors respondent’s failure to adequately appreciate the legal significance of the terms of the advance agreements serves as a ubiquitous acute flaw in his substance-over-form argument the factors influencing mr james’ conclusion have also been discussed further supra and need not be addressed in greater detail in the light of our previous discussions supplemented by the unrebutted expert opinion of mr james we find that the terms of the advance agreements could not have been replicated in any reasonably similar manner by independent debt financing consequently this factor highlights the equity characteristics of the instruments use to which advances were put where a corporation uses an advance of funds to acquire capital assets the advance is more likely to be characterized as equity estate of mixon f 2d pincite use of advances to meet the daily operating needs of the corporation rather than to purchase capital assets is indicative of bona_fide indebtedness 730_f2d_634 11th cir aff’g tcmemo_1982_314 511_f2d_185 6th cir estate of mixon f 2d pincite pgi issued the advance agreements in exchange for frito-lay notes with the exception of a date payment which was made in_kind with shares of a pgi subsidiary as part of the spinoff of pepsico’s global restaurant business every interest payment on the frito-lay notes was used to make preferred_return payments on the advance agreements as noted supra while no evidence was submitted by either party as to pgi’s use of the corresponding frito-lay interest payment in date it appears likely that the payment was used in the context of petitioners’ global expansion notwithstanding this deviation pgi was internally committed to use frito lay interest to fund preferred_return payments on the advance agreements for the period the dutch tax ruling remained effective without a greater connection between frito lay interest payments and pgi’s capital investments for the years at issue we find that this factor demonstrates the debtlike character of the advance agreements failure of debtor to repay the repayment of an advance may support its characterization as bona_fide indebtedness estate of mixon f 2d pincite the advance agreements mature if at all in future years however petitioners did repay dollar_figure of principal on the advance agreement in nonetheless it is premature to rely on this factor as tending to demonstrate either the equity or the debtlike features of the advance agreements accordingly as recognized by respondent this factor is neutral risk involved in making advances a significant consideration in our inquiry is whether the funds were advanced with reasonable expectations of repayment regardless of the success of the venture or were placed at the risk of the business gilbert v commissioner f 2d pincite many of the general debt-versus-equity factors may bear on the degree of the risk associated with a financial_instrument at issue id in essence this factor represents another means by which to ascertain the intentions of the parties as noted supra several factors evince the uncertainty of repayment of principal on the advance agreements in particular the long and conditional maturity dates of the advance agreements considered in the light of pgi’s investments in foreign markets subject repayment to the success of such ventures the overall subordination of those payments similarly diminished any reasonable return of kfcih’s or ppr’s investment kfcih and ppr were also not afforded legitimate creditor remedies to ensure repayment of principal or base pr and perhaps most convincingly the independent creditor test underscores that a commercial bank or third party lender would not have engaged in transactions of comparable risk while we previously recognized the link between frito-lay interest payments and payments of base pr on the advance agreements that link was tenuously conditioned upon pgi’s maintaining the flow-through nature of the payments even after the dutch tax ruling expired this flow-through while expected was not assured indeed pgi’s in_kind distribution in evidences petitioners’ willingness to vary their conduct from the express terms of the dutch tax ruling during the years at issue further petitioners never expressed an intention to abide by the payment convention for the extended period following the expiration of the tax ruling we also noted that although the principal of the frito-lay notes equaled the principal of the advance agreements the maturity dates of the respective instruments were not congruent therefore when the frito- lay notes matured pgi was not compelled to make corresponding payments of principal on the advance agreements in accord with our prior discussion we find that this factor illuminates the equity characteristics of the advance agreements debt-versus-equity conclusion the determination of debt or equity is no mere counting of factors bauer v commissioner f 2d pincite however after consideration of all the facts and circumstances we believe that the advance agreements exhibited more qualitative and quantitative indicia of equity than debt iv conclusion we hold that the advance agreements are more appropriately characterized as equity for federal_income_tax purposes in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
